DECISION.
Whereas, section 4 of the Act of March 8, 1906, regulating the practice of the profession of law in Porto Eico, *420as amended by Act of March 14, 1907, page 165, authorizes this court to admit to practise before the courts of this Island without examination lawyers who have been admitted to prac-tise before the Supreme Court of any State or Territory of the United States, or before the District Court of the United States for Porto Eico, and have been actively engaged' in the practice of law for two years or more, including at least one year’s practice in the District Court of the United States for Porto Eico, upon the presentation of satisfactory evidence of this fact among others as required by the law;
Wheeeas, the foregoing provision should be applied strictly because it is an exception to the general rule that only persons can be admitted to practice law who have qualified by passing an examination;
Whereas, pursuant to the Act, satisfactory evidence must be produced to enable the court to conclude that the person making application for admission to practise law without taking the examination required as a general rule has been actively engaged in the practice, of law for two years, and such evidence will not be deemed sufficient unless it shows that the practice extended over the whole two years and not merely a portion thereof;
Whereas, the evidence offered by the petitioner does not show that he has practised before the District Court of the United States for Porto Eico for two years or more, but only that he has had some practice before the said court, and we are unable to determine from the said evidence whether he began to practise there two years ago or later, the latter being the more probable;
Whereas, when application is made to this court for admission without examination, evidence of having represented a client who had another lawyer is not generally satisfactory, for we are assailed by the doubt as to whether the petitioner’s intervention was simply nominal and made for the sole purpose of showing that he had appeared in certain cases;
*421THEREFORE, after considering the motion to reconsider and the affidavits accompanying the same, the conrt is unable to modify its decision rendered on the first instant.

Motion overruled.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.